1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6
 7          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 8 STATE OF NEW MEXICO,

 9          Plaintiff-Appellee,

10 v.                                                                    NO. 29,767

11 INKOSKI GRANDBERRY,

12          Defendant-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Albert “Pat” S. Murdoch, District Judge

15   Gary K. King, Attorney General
16   Santa Fe, NM
17   Max Shepherd, Assistant Attorney General
18   Albuquerque, NM

19 for Appellee

20 Hugh W. Dangler, Chief Public Defender
21 Santa Fe, NM

22 for Appellant


23                                 MEMORANDUM OPINION

24 BUSTAMANTE, Judge.

25          Defendant appeals from the district court’s denial of his motion to suppress.

26 This Court’s first notice proposed summary reversal of the district court’s decision.
 1 The State filed a memorandum in opposition to the proposed disposition. We are not

 2 persuaded by the State’s arguments, and reverse the district court.

 3        The State argues that the officer’s questions to Defendant about his travel

 4 history were permissible, and cites three cases in support of its assertion. See State

 5 v. Funderburg, 2008-NMSC-026, ¶ 24, 144 N.M. 37, 183 P.3d 922; State v. Van

 6 Dang, 2005-NMSC-033, ¶ 15, 138 N.M. 408, 120 P.3d 830; and State v. Duran, 2005-

 7 NMSC-034, ¶ 37, 138 N.M. 414, 120 P.3d 836. In Duran, the Supreme Court

 8 affirmed “that all questions asked by police officers during a traffic stop must be

 9 analyzed to ensure they are reasonably related to the initial justification for the stop

10 or are supported by reasonable suspicion.” Duran, 2005-NMSC-034, ¶ 35. In both

11 Van Dang and Duran, there was something more than just inconsistent responses and

12 nervousness by the driver that justified the officer’s questions about travel plans. In

13 particular, questions concerning the drivers’ travel plans were reasonably related to

14 the scope of the initial stop. In addition, there was something more than just

15 suspicious answers concerning travel plans, and the fact that the area where the stop

16 occurred was known for drug trafficking that justified reasonable suspicion for

17 believing a crime was being, or had been committed.




                                              2
 1        In Van Dang, questions about the driver’s travel plans were reasonable because

 2 the defendant’s name did not appear on the rental contract for the car. Van Dang,

 3 2005-NMSC-033, ¶ 15. Therefore, the officer had a right to investigate whether the

 4 car had been stolen. Id. Similarly, in Duran, after stopping the defendant for a

 5 misplaced temporary registration tag in an area known for being a drug-courier route,

 6 the officer observed strange and suspicious tools in the back of the car, the odor of

 7 gas, and an irregular bill of sale lacking the normal paper work. Duran, 2005-NMSC-

 8 034, ¶ 37. The Supreme Court held that limited questions about the defendant’s travel

 9 plans were reasonably related to the scope of the initial traffic stop. Id.

10        In contrast, here, the officer testified that he was suspicious because of

11 Defendant’s inconsistent and nonsensical responses concerning where he had been

12 and where he was going, and because Defendant seemed to be trying to hide his

13 activities in an area known for drug trafficking. [MIO 2-3] The officer immediately

14 asked whether Defendant had any weapons or narcotics in the car. [MIO 3]

15 However, in this case the officer’s questions about Defendant’s travel plans were not

16 reasonably related to the scope of the initial stop for speeding. There was nothing

17 between the time of the stop and the officer’s questions about Defendant’s travel plans

18 that led the officer to believe he needed to confirm or dispel any suspicions. Rather,


                                              3
 1 the officer was engaging in what appeared to be casual conversation. “So called,

 2 ‘casual conversation,’ is not such a reasonable justification.” Duran, 2005-NMSC-

 3 034, ¶ 35. The only reasonable justification the officer articulated was that he wanted

 4 to determine if a speeding citation was proper, or if there was some emergency

 5 causing Defendant to speed.

 6        Even assuming the officer’s questions were reasonably related to the scope of

 7 the stop for speeding, we conclude that Defendant’s inconsistent responses did not

 8 give the officer reasonable suspicion to believe a crime was being committed. In each

 9 of the cases relied upon by the State, “the officer’s suspicions were further aroused by

10 other circumstances surrounding the stop.” Funderburg, 2008-NMSC-026 ¶ 20. In

11 Van Dang, there was the suspicious rental contract, the inconsistent stories from the

12 defendant and his passenger about their travel plans, and the known use of rental cars

13 in drug trafficking. See Van Dang, 2005-NMSC-033, ¶ 16 (discussing officer’s

14 testimony that eighty-five percent of drug trafficking arrests per year involve rental

15 cars). In Duran, there was something more than the suspicious responses about travel

16 plans, or the fact that the stop occurred on a frequent drug trafficking route. There

17 was the misplaced registration tag, odor of gas, and irregular paperwork. Duran,

18 2005-NMSC-034, ¶ 37.         In Funderburg, once the officer determined that the


                                              4
 1 passenger had a marijuana pipe in his pocket, “he could reasonably suspect that other

 2 evidence of the passenger’s crime might be found in the car.” Funderburg, 2008-

 3 NMSC-026, ¶ 28.

 4        We conclude that there was no reasonable suspicion of other criminal activity

 5 justifying the officer’s decision to expand the scope of the initial stop for the purposes

 6 of investigating the presence of drugs or weapons. See State v. Romero, 2002-NMCA-

 7 064, ¶ 6, 132 N.M. 364, 48 P.3d 102 (“The legal conclusion that the officer’s actions

 8 were reasonable or justified is a mixed issue of law and fact, which we review de

 9 novo.”). For these reasons, and those stated in the first notice of proposed disposition,

10 we reverse the district court.

11        IT IS SO ORDERED.



12
13                                          MICHAEL D. BUSTAMANTE, Judge

14 WE CONCUR:


15
16 ROBERT E. ROBLES, Judge


17
18 TIMOTHY L. GARCIA, Judge

                                               5
1




    6